NO. 07-03-0530-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JANUARY 12, 2004

                         ______________________________


        IN THE INTEREST OF K.L., J.H., C.J.L., S.F.L., AND I.J.L., CHILDREN

                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B29927-9809; HONORABLE ED SELF, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              ABATEMENT AND REMAND


      Following termination of his parental rights, appellant Chris Lopez filed a pro se

“Notice of Desire to Appeal” the trial court’s judgment. By letter dated December 25, 2003,

appellant notified this Court of his request for appointment of an attorney ad litem and to

proceed in forma pauperis. We abate the appeal and remand the cause.


       In Texas there is a statutory right to counsel for indigent persons in parental

termination cases. Tex. Fam. Code Ann. § 107.013(a)(1) (Vernon Supp. 2004); see also
In re M.S., 115 S.W.3d 534, 544 (Tex. 2003). Therefore, we abate the appeal and remand

the cause to the trial court for further proceedings. Upon remand the trial court is directed

to determine if appellant is indigent and whether an attorney ad litem shall be appointed

to represent appellant on appeal.


       Should the trial court determine that appellant is indigent and entitled to an attorney

ad litem, the trial court is directed to appoint counsel and provide counsel’s name, address,

telephone number, and state bar number in the order appointing counsel. The order is to

be included in a supplemental clerk’s record to be filed with this Court on or before Friday,

January 30, 2004.


       The trial court is directed to hold any hearings it deems necessary to comply with

this order. If the trial court determines that appellant is not indigent or is not entitled to

appointed counsel, then such determination shall be made only following an evidentiary

hearing. A reporter’s record of the evidentiary hearing is to be filed with the appellate clerk

on or before January 30, 2004.


       It is so ordered.


                                                   Per Curiam




                                              2